Citation Nr: 0915025	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease status post L5-S1 discectomy, 
currently rated as 40 percent disabling.  

2. Entitlement to an increased rating for radiculopathy of 
the right lower extremity, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty from January 1973 to July 
1974 and from November 1975 to September 1986.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the Des 
Moines, Iowa, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2007.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Evidence received at the Board in March 2009 reflects that 
the Veteran underwent lumbar spine surgery in January 2009.  
The Board finds that further development is necessary in 
order for a determination to be made as to the degree of 
impairment due to the Veteran's service-connected lumbar 
spine degenerative disc disease and right lower extremity 
radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA orthopedic examination.  The 
claims file should be made available for 
review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
the degree of impairment due to the 
Veteran's service-connected lumbar spine 
degenerative disc disease status 


post L5-S1 discectomy, to include findings 
as to whether there is unfavorable 
ankylosis of the thoracolumbar spine or of 
the entire spine, and whether there have 
been incapacitating episodes (bedrest 
required by a physician and treatment 
required by a physician), and if so, the 
date of any incapacitating episode and 
whether any incapacitating episode had a 
total duration of at least 6 weeks.  The 
degree of impairment due to radiculopathy 
of the right lower extremity should be 
reported in terms of mild, moderate, 
moderately severe, or severe, with marked 
muscular atrophy.  In addition, an opinion 
should be provided as to the degree of any 
impact the disabilities have on the 
Veteran's employability, to include 
whether the lumbar spine degenerative disc 
disease and/or right lower extremity 
radiculopathy result in marked 
interference with employment.  A complete 
rationale should accompany all opinions 
provided.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

